Ostrander, J.
(dissenting). It is a provision of the declaration of rights- (Constitution, art. 2, •§ 16) that no person shall be compelled in any criminal case to be a witness against himself. The statute (3 Comp. Laws, § 10211; 5 How. Stat. [2d Ed.] § 12855 [3 Comp. Laws 1915, § 12552]) pointing out who may be witnesses ends, with the proviso, in harmony with the-constitutional provision:
“A defendant in any criminal case or proceeding shall only at his own request be deemed a competent witness, and his neglect to testify shall not create any presumption' against him, nor shall the court permit any reference or comment to be made to or upon such neglect.”
The court has nothing to do with the wisdom of these provisions of the law. Its duty is to enforce them.
Laying aside all other matters, Mr. Justice Moore concludes that, if reference or comment is made by a prosecuting officer in argument to or upon the failure *197of a respondent to testify, the breach of duty must be brought to the attention of the court by respondent’s counsel, or by respondent, and a ruling requested, as in a case where intemperate, or other improper, argument is indulged in. I do not agree with him. The statutory injunction is addressed to the court. A ruling implies decision, one way or the other, as the right may seem to be. There can be but one ruling when the prosecuting officer has referred to, or commented upon, the fact that a respondent has not become a witness. Indeed, there can be no ruling, but at the most — and the least — a reprimand and instruction to the jury in conformity with the law. To require respondent to object to an invasion of his rights, which the court is bound to protect, is to add to his embarrassment and to increase whatever.prejudice his failure to testify and the comment made thereon may create.
Upon the point that the reference to and comment upon the fact that the respondent has not testified may be excused because respondent’s counsel has directly or indirectly referred to it, I think there should be a rule, rigorously enforced by this court, to the effect that such supposed openings as this shall not be taken advantage of by the prosecuting officer. The privilege and right of the Constitution and statute is not one which a respondent holds at the mercy of his counsel. It is the privilege of respondent to be sworn and testify as a witness or to refuse to do so. When he neglects to testify, not only is no presumption created against him, but the court shall not permit any reference to, or comment on, such neglect.
I am further impressed with the idea that infractions, of the law cannot be cured by anything the court may say, and that the attempts, to do so, instead of enforcing the law, have been and must continue to be failures. It would have been better, and it is now *198better, that the rule should be imperative that this violation of the respondent’s rights should always result in a new trial. Once the door is opened, the right is, in one way and another, frittered away, under the guise of preserving it.
In People v. Hammond, 132 Mich. 422 (93 N. W. 1084), the prosecuting officer made an indirect reference to the fact that the respondent had not been sworn, in reply to a statement by the respondent’s counsel. A majority of this court said:
“We are not therefore prepared to hold that it was error, particularly in view of the fact that the jury were instructed that the fact that the respondent did not take the stand in his own behalf should not weigh against him in any manner.”
In People v. Payne, 131 Mich. 474 (91 N. W. 739), where there had been an indirect reference to the fact that respondent had not testified, it was held to be error. In People v. Provost, 144 Mich. 17 (107 N. W. 716, 8 Am. & Eng. Ann. Cas. 277), upon a review of authorities it is held error for the trial court to refuse, upon request, to charge in conformity with the statute provision. People v. Hammond is. not controlling here, because the court did not here, as in that case, attempt to protect the right of respondent. Further than this, I think People v. Hammond wrongly decided upon this point, and I see no limitation to the reference which may be made to the fact, no limitation to the comment which may be made thereon by prosecuting officers if a charge, in conformity with the statute, will cure it.
Upon other questions presented, I agree with Mr. Justice Moore, but am of opinion that the exception referred to-must be sustained, the conviction set aside, and a new trial granted.
Stone, C. J., concurred with Ostrander, J.